DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 3, the applicant recites “anti-rotation elements configured to prevent rotation of the rotating section relative to the wall of the wellbore”. This phrase is confusing since in the specification, the applicant only discloses anti-rotation elements on the non-rotating section and not the rotating section. The applicant does not provide a clear explanation on how to use anti-rotation elements on the rotating section to prevent rotation of the rotating section relative to the wall of the wellbore. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 20, the applicant recites “a selected frame of reference”. It is not clear if this frame of reference is different from the one recited in line 12. Claims 2-17 are also rejected as being dependent on claim 1

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 13-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Feddema et al. (US 20170198525).

Regarding claims 1 and 18, Feddema discloses an apparatus for use in a wellbore (15), comprising: - a drill string (10) configured to drill the wellbore (fig 1); - a non-rotating section (101) disposed along the drill string (fig 1, [0032] discloses that 101 can be a non-rotating element, also see [0003]), the non-rotating section having a bore (bore inside 101, fig 1) and at least one biasing element (103) engaging a wall of the wellbore ([0033]); - a rotating section (12) disposed in the bore of the non-rotating section (fig 1), ; - - at least one relative rotation sensor (112) configured to generate signals representative of a rotation of the rotating section relative to the non-rotating section ([0041]); - at least one orientation sensor within the non-rotating section configured to generate signals representative of an orientation of the non-rotating section relative to a selected frame of reference ([0041] discloses that controller 119 may be couple to accelerometers, gyroscopes, magnetometers); and - a controller (119) in signal communication with the at least one relative rotation sensor and the at least one orientation sensor ([0051]), the controller being configured to adjust at least one of: (i) a force applied by the at least one biasing element, and (ii) a position of the at least one biasing element, the adjusting being in response to the generated signals representative of a rotation of the rotating section relative to the non-rotating section from the at least one relative rotation sensor and the generated signals representative of an orientation of the non- rotating section relative to a selected frame of reference from the at least one orientation sensor ([0041], [0048]-[0049], [0051]).

Regarding claim 2, Feddema further discloses that engagement of the at least one biasing element to the wall causes relative rotation between the non-rotating section and the rotating section when the rotating section is rotated ([0033]-[0035]).


Regarding claim 4, Feddema further discloses that the generated signals representative of the rotation of the rotating section relative to the non-rotating section include a characteristic representative of the rotation of the rotating section relative to the non-rotating section, the characteristic being at least one of: (i) a frequency, (ii) an amplitude, (iii) a period, and (iv) a singular tick ([0041]).

Regarding claim 5, Feddema further discloses the generated signals representative of the rotation of the rotating section relative to the non-rotating section are associated with at least one control signal sent from a surface location ([0070]), and wherein the controller is configured to determine the at least one control signal by processing the signals representative of the rotation of the rotating section relative to the non-rotating section generated by the at least one relative rotation sensor ([0070],[0072]).

Regarding claim 6, Feddema further discloses that the at least one relative rotation sensor includes at least one magnetic element generating a magnetic field ([0041]), wherein the at least one relative rotation sensor senses a signal indicative of the relative rotation between the rotating section and the non-rotating section ([0041]).


Regarding claim 13, Feddema further discloses a self-contained module (100 ) comprising the relative rotation sensor ([0041]), the orientation sensor, the controller, and the biasing element (fig 1, [0041]), wherein the self-contained module is electrically isolated from the non-rotating section (fig 1, [0051]).

Regarding claim 14, Feddema further discloses that the self-contained module includes a wireless communication unit ([0067]-[0068]), and wherein the self-contained module communicates via the wireless communication unit ([0067]-[0068]).

Regarding claim 15, Feddema further discloses a self-contained module (100) comprising the relative rotation sensor, the orientation sensor, the controller, and the biasing element, wherein the self-contained unit is powered by using the magnetic field of the magnetic element (fig 1, [0041]).

Regarding claim 16, Feddema further discloses that the self-contained module contains a power source (121) to power the controller and/or the biasing element (fig 5a,[0051] ).

Regarding claim 17, Feddema further discloses that the power source is one of: a capacitor, a battery, a supercapacitor, a fuel cell, and a rechargeable battery ([0051]).

Regarding claim 19, Feddema further discloses receiving energy within the non-rotating section from the rotation of the rotating section wherein at least one of the determination of the control signal and the control of the force and/or the position is executed by using the received energy ([0035]).

Regarding claim 20, Feddema further discloses that the at least one relative rotation sensor includes at least one magnetic element generating a magnetic field ([0041]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12  are rejected under 35 U.S.C. 103 as being unpatentable over Feddema et al. (US 20170198525) as applied to claim 1 above, and further in view of Brown-Kerr et al. (US 20150096747).

Regarding claims 7, 9-12, Feddema is silent regarding the fact that the at least one relative rotation sensor also generates and supplies electrical power using the magnetic field of the at least one magnetic element.
Feddema and Brown-Kerr disclose similar sensors used in a downhole environment. 
Brown-Kerr teaches that the downhole sensor (44) also generates and supplies electrical power using the magnetic field of the at least one magnetic element ([0076]-[0077]).
Brown-Kerr further teaches that the plurality of magnetic elements (46) are arranged in a periodic pattern around at least a portion of a circumference of the rotating section ([0076]-[0077], figs 4-8).
Brown-Kerr further teaches the plurality of magnetic elements (46) are configured to include at least one discontinuity in the periodic pattern (figs 4-8, [0074]-[0080]).
Brown-Kerr further teaches a discontinuity in the magnetic field identifies a momentary relative position between the rotating section and the non-rotating section (figs 4-8, [0074]-[0080]) .
Brown-Kerr further teaches that the at least one discontinuity is distributed around the circumference of the rotating section (figs 4-8, [0074]-[0080]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Feddema and Brown-Kerr before him or her, to modify the method and apparatus disclosed by Feddema to include the sensor pattern and power generation capability as taught by Brown-Kerr in order to provide energy efficient downhole sensors with independent power source.


Regarding claim 8, Feddema further discloses that the at least one magnetic element includes a plurality of magnetic elements arrayed on the rotating section ([0041]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672       

08/23/2022